      Case 3:19-cv-04065-MMC Document 125 Filed 06/02/21 Page 1 of 4



 1   Jahan C. Sagafi (Cal. Bar No. 224887)             Benjamin D. Elga*
     Rachel Dempsey (Cal. Bar No. 310424)              Brian James Shearer*
 2   OUTTEN & GOLDEN LLP                               Craig L. Briskin*
     One California St, 12th Floor                     JUSTICE CATALYST LAW
 3                                                     81 Prospect Street, 7th Floor
     San Francisco, California 94111
     Telephone: (415) 638-8800                         Brooklyn, NY 11201
 4                                                     Telephone: (518) 732-6703
     Facsimile: (415) 638-8810
 5                                                     belga@justicecatalyst.org
     jsagafi@outtengolden.com
                                                       brianshearer@justicecatalyst.org
     rdempsey@outtengolden.com
 6                                                     cbriskin@justicecatalyst.org

 7   Ossai Miazad*
     OUTTEN & GOLDEN LLP
 8   685 Third Avenue, 25th Floor
     New York, NY 10017
 9   Telephone: (212) 245-1000
     Facsimile: (646) 509-2060
10
     om@outtengolden.com
11

12   Attorneys for Plaintiff and the Proposed Class
     *admitted pro hac vice
13

14                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16

17
                                                       Case No. 19-cv-04065-MMC
18

19   EDUARDO PEÑA, individually and on
     behalf of all others similarly situated,          POST-DISTRIBUTION ACCOUNTING
20                                                     AND STATEMENT REGARDING
                           Plaintiff,                  WELLS FARGO’S PAYMENT
21                                                     OBLIGATIONS UNDER THE
                 v.                                    SETTLEMENT AGREEMENT
22
     WELLS FARGO BANK, N.A.,
23
                          Defendant.                   Judge: Maxine M. Chesney
24                                                     Hearing Date: N/A
25                                                     Hearing Time: N/A
                                                       Courtroom: 7, 19th floor
26

27

28
                                                      -1-
                                                              POST-DISTRIBUTION ACCOUNTING AND
       Case No. 19-cv-04065-MMC                              STATEMENT RE PAYMENT OBLIGATIONS
         Case 3:19-cv-04065-MMC Document 125 Filed 06/02/21 Page 2 of 4



 1                                      Post-Distribution Accounting
 2              In accordance with the Northern District of California’s Procedural Guidance for Class
 3
     Action Settlements, Plaintiff hereby submits this post-distribution accounting.
 4
         Total settlement fund                                      $280,000
 5       Total number of class members                              Approx. 364 (of 1,456 who
                                                                                       1
 6                                                                  were sent notice)
         Total number of class members to whom notice was           Approx. 350 (of 1,401 who
 7                                                                                   2
         sent and not returned as undeliverable                     received notice)
                                                                                     3
         Methods of notice to class members                         Mail and e-mail
 8
         Number and percentage of claim forms submitted             39 total, 7 corresponding to a
 9                                                                  record on the notice list (4
                                                                                         4
                                                                    national and 3 CA), 3
10
                                                                    validated (2 national and 1
                                                                        5
11                                                                  CA)
                                                                      6
         Number and percentage of opt-outs                          0
12                                                                                               7
         Number and percentage of objections                        1 (determined to be invalid)
13       Average recovery per claimant                              $2,500 for California class,
                                                                                            8
14                                                                  $300 for national class
         Median recovery per claimant                               $2,500 for California class,
                                                                                            9
15                                                                  $300 for national class
                                                                           10
         Largest amount paid to class member                        $2,500
16

17
     1
18           ECF No. 107 (JND Declaration) ¶ 9. As set forth in greater detail in Plaintiff’s Motion
     for Final Approval, the list of potential class members who received notice was overinclusive.
19   See ECF No. 106 (Motion for Final Approval) at 5-6. Accordingly, Plaintiff has estimated that
     approximately 25%, or 364, of the people on the list of potential class members in fact belonged
20   to the class. Id.
     2
21           The number of actual class members to whom notice was sent and not returned as
     undeliverable is extrapolated from the total number of potential class members to whom notice
22   was sent and not returned as undeliverable. See ECF No. 107 (JND Declaration) ¶ 11.
     3
             Id. ¶¶ 8-9.
23   4
             Id. ¶ 18.
     5
24           Declaration of Ossai Miazad in Support of Post-Distribution Accounting (“Miazad
     Decl.”), ¶ 3.a.
25   6
             ECF No. 107 (JND Declaration) ¶ 21.
     7
26           Id. ¶ 24.
     8
             Miazad Decl. ¶ 3.a.
27   9
             Id.
     10
28           Id.
                                                        -1-
                                                                 POST-DISTRIBUTION ACCOUNTING AND
          Case No. 19-cv-04065-MMC                              STATEMENT RE PAYMENT OBLIGATIONS
      Case 3:19-cv-04065-MMC Document 125 Filed 06/02/21 Page 3 of 4



 1    Smallest amount paid to class member                          $300
                                                                        11

                                                                          12
 2    Methods of payment to class members                           Check
                                                                      13
      Number and value of checks not cashed                         0
 3
      Amounts distributed to each cy pres recipient                 $138,450 to each of United We
                                                                                                 14
 4                                                                  Dream and Consumer Action
                                                                             15
      Administrative costs                                          $50,000
 5
      Attorneys’ fees and costs                                     $500,000 fee and cost award
                                                                                               16
 6                                                                  (approx. $484,005 lodestar)
      Attorneys’ fees as percentage of the settlement fund          170.8%
 7    Multiplier                                                    Approx. 1.03x (down from
 8                                                                  1.23x at final approval)
                                      Wells Fargo’s Payment Obligations
 9
                On April 29, 2021, Wells Fargo satisfied its payment obligations under the Settlement
10
     Agreement. Miazad Decl. ¶ 5.
11

12

13    Dated: June 2, 2021                                 Respectfully submitted,

14                                                        By: /s/ Ossai Miazad
                                                                 Ossai Miazad
15
                                                          Ossai Miazad*
16
                                                          OUTTEN & GOLDEN LLP
17                                                        685 Third Avenue, 25th Floor
                                                          New York, NY 10017
18                                                        Telephone: (212) 245-1000
                                                          Facsimile: (646) 509-2060
19                                                        om@outtengolden.com
20
                                                          Jahan C. Sagafi (Cal. Bar No. 224887)
21                                                        Rachel Dempsey (Cal. Bar No. 310424)
                                                          OUTTEN & GOLDEN LLP
22                                                        One California St., 12th Floor
23
     11
24         Id.
     12
25         Id. ¶ 3.c.
     13
           Id. ¶ 3.d.
26   14
           Id. ¶ 3.e.
     15
27         Id. ¶ 3.f.
     16
           Id. ¶ 4. The lodestar has increased by approximately $60,000 since final approval, from
28   $424,694.40 to $484,005.
                                                        -2-
                                                                 POST-DISTRIBUTION ACCOUNTING AND
          Case No. 19-cv-04065-MMC                              STATEMENT RE PAYMENT OBLIGATIONS
     Case 3:19-cv-04065-MMC Document 125 Filed 06/02/21 Page 4 of 4



 1                                         San Francisco, CA 94111
                                           Telephone: (415) 638-8800
 2                                         Facsimile: (415) 638-8810
 3                                         jsagafi@outtengolden.com
                                           rdempsey@outtengolden.com
 4
                                           Benjamin D. Elga*
 5                                         Brian James Shearer*
                                           Craig L. Briskin*
 6
                                           JUSTICE CATALYST LAW
 7                                         81 Prospect Street, 7th Floor
                                           Brooklyn, NY 11201
 8                                         Telephone: (518) 732-6703
                                           belga@justicecatalyst.org
 9                                         brianshearer@justicecatalyst.org
                                           cbriskin@justicecatalyst.org
10

11                                         *admitted pro hac vice

12                                         Attorneys for Plaintiff and the
                                           Proposed Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -3-
                                                  POST-DISTRIBUTION ACCOUNTING AND
     Case No. 19-cv-04065-MMC                    STATEMENT RE PAYMENT OBLIGATIONS
